 1   JACQUELINE A. FORSLUND
     Forslund Law, LLC
 2   CSBN 154575
 3
     P.O. Box 4476
     Sunriver, OR 97707
 4   Telephone:    541-419-0074
     Fax:          541-593-4452
 5   Email:        jaf@forslundlaw.com
 6
     Attorney for Plaintiff
 7

 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA

10   BOBBY FRANKLIN MITCHELL,            )                 Case No. 2:18-CV-01798-DMC
                                         )
11          Plaintiff                    )                 STIPULATION AND
                                         )                 ORDER FOR EXTENSION OF TIME
12
     v.                                  )                 TO FILE PLAINTIFF'S OPENING BRIEF
13                                       )
     NANCY A. BERRYHILL,                 )
14   Acting Comm’r of Social Security,   )
                                         )
15
            Defendant                    )
16                                       )
     ____________________________________)
17
             IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, to extend
18

19   the time 30 Days to February 13, 2019, for Plaintiff to file his Opening Brief, in accordance with the

20   Court’s Scheduling Order. This is Plaintiff's first request for an extension. It is requested due to
21
     Plaintiff’s counsel’s unusually heavy workload.
22

23

24

25

26

27

28

     Mitchell v. Berryhill          Stipulation and Proposed Order    E.D. Cal. 2:18-cv-01798-DMC
 1           The parties further stipulate that the Court’s Scheduling Order be modified accordingly.
 2

 3

 4

 5

 6
                                                   Respectfully submitted,

 7

 8   Date: January 10, 2019                        JACQUELINE A. FORSLUND
 9
                                                   Attorney at Law

10
                                                   /s/Jacqueline A. Forslund
11                                                 JACQUELINE A. FORSLUND
12
                                                   Attorney for Plaintiff
13

14
     Date: January 10, 2018                        MCGREGOR W. SCOTT
15
                                                   United States Attorney
16                                                 DEBORAH STACHEL
                                                   Regional Chief Counsel, Region IX
17                                                 Social Security Administration
18
                                                   /s/Michael K. Marriott
19                                                 MICHAEL K. MARRIOTT
                                                   Special Assistant United States Attorney
20                                                 *By email authorization
21
                                                   Attorney for Defendant
22

23                                                  ORDER
24
     IT IS SO ORDERED:
25
     Dated: January 15, 2019
26                                                       ____________________________________
                                                         DENNIS M. COTA
27                                                       UNITED STATES MAGISTRATE JUDGE

28

     Mitchell v. Berryhill          Stipulation and Proposed Order   E.D. Cal. 2:18-cv-01798-DMC
